Opinion issued September 11, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00777-CR
____________

EX PARTE GARY DWAYNE SPIER



On Appeal from the 9th District Court
Waller County, Texas
Trial Court Cause No. 001210513



MEMORANDUM  OPINION
	The trial court deferred adjudication or relator, Gary Wayne Spier's, guilt for
for the offense of  sexual assault and placed him on community supervision.  The trial
court subsequently adjudicated Spier's guilt and sentenced him to confinement. 
Relator sought habeas corpus relief from the trial court, which it denied.  He now
seeks in this Court to appeal the trial court's denial of habeas corpus relief. 
Jurisdiction to grant post-conviction habeas corpus relief on a final felony conviction
rests exclusively with the Texas Court of Criminal Appeals.  Board of Pardons &
Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910 S.W.2d 481,
483 (Tex. Crim. App. 1995); Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp.
2003).
	The appeal is therefore dismissed for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.4